Citation Nr: 1209732	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-03 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depression secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran requested a hearing on his February 2009 VA Form 9, but later withdrew this request in August 2009.  The Veteran having withdrawn his hearing request, the Board will proceed with appellate review of his appeal based on the evidence of record.  See 38 C.F.R. § 20.704 (e)(2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed prior to a final adjudication of the issue on appeal.  Initially, the Board notes that, during this appeal, and specifically by a March 2009 rating action, the RO granted service connection for posttraumatic stress disorder (PTSD) (30 percent from June 12, 2008).  In any event, the Veteran maintains that service connection for a psychiatric disability separate and distinct from his now service-connected PTSD-depression-is warranted because he has this additional psychiatric disability as a result of his service-connected diabetes mellitus, type II, with erectile dysfunction.  

A post-service private treatment record dated April 1993 contains a diagnosis of "history of kind of chronic anxiety."  In June 1998, the Veteran was diagnosed with severe depression related to a nonservice-connected back disability.  The doctor prescribed an anti-depressant.  
Subsequent medical records reflect continued treatment for anxiety and depression.  Specifically, in November 2002, the Veteran reported that work was very stressful.  He was diagnosed with anxiety and questionable mild depression.  In January 2005, he reported feeling frustrated due to his nonservice-connected back disability.  In March 2006, he again reported stress from his job.  

At a July 2007 VA diabetes examination, the Veteran reported a history of mild depression.  VA treatment records dated from April to October 2008 confirm a diagnosis of depression.  

In October 1999, the Veteran received a provisional diagnosis of diabetes due to an elevated glucose level.  A February 2001 record notes that the Veteran was diagnosed with diabetes in the fall of 2000.  

As this discussion illustrates, the Veteran's was not diagnosed with diabetes mellitus until after he had begun to be treated for depression.  In any event, the Veteran maintains that he actually had "pre-diabetes" when he was first diagnosed with depression.  

Significantly, the claims folder contains unclear evidence as to whether the Veteran's depression is actually separate and distinct from his already service-connected PTSD.  In particular, a June 2008 clinician noted that the Veteran's depression was "co-morbid" with the PTSD.  Thereafter, in October 2008, the Veteran underwent a compensation and pension examination pursuant to his PTSD claim.  In an undated addendum, the examiner diagnosed depression not otherwise specified and explained that she was unable to separate the symptoms of the Veteran's depression from those of his PTSD because they overlap.  The examiner opined that the Veteran's depression is more likely than not a symptom of his PTSD and that the PTSD "has always been there" but was not diagnosed earlier.  A remand-to include in particular an appropriate VA examination-is necessary to clarify this matter.  

Further, at no time during the current appeal has the Veteran been accorded a VA psychiatric examination that addresses the issue of whether his service-connected diabetes mellitus caused, or aggravated, his depression.  On examination conducted pursuant to this Remand, the examiner should be asked to clarify this matter.  

Additionally, there are outstanding records that should be obtained on remand.  Specifically, the Veteran contends that he received treatment for depression at the Indianapolis VA Medical Center from December 2008 to May 2009.  The claims file contains no treatment records from this facility after June 2008.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all pertinent VA treatment records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain records of psychiatric treatment that the Veteran received at the VAMC in Indianapolis, Indiana since July 2008.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any chronic depressive disability that he may have.  The claims folder, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  A notation that this review has occurred should be made in the evaluation report.  

The examiner is asked to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and provide an opinion as to whether the Veteran has a chronic depressive disorder that is separate and distinct from his already service-connected PTSD.  

If the Veteran is found to have a chronic depressive disorder that is separate and distinct from his service-connected PTSD, the examiner should then opine as to whether it is at least as likely as not, i.e. 50 percent or greater probability, that the Veteran's chronic depressive disability was caused, or aggravated, (permanently worsened beyond normal progression) by his service-connected diabetes mellitus, type II, with erectile dysfunction.  [If the Veteran is found to have a chronic depressive disability that is aggravated by his service-connected diabetes mellitus, type II, with erectile dysfunction, the examiner should quantify the approximate degree of aggravation.]

A complete rationale should be provided for all opinions.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

